Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/25/2021 has been entered.

Response to Amendment

	Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed August 27th, 2020. Applicant’s amendments to claims 1, 4-6, and 12-14, have been deemed sufficient to overcome the previous 35 USC § 103 art rejection through the addition of the limitation “determine a current pose for the platform device using pose information associated with the matched, mapped, geo-referenced visual feature and relative motion information of the platform device since the/ capture of the matching, extracted visual feature, wherein the relative motion is determined using the captured, corresponding motion measurements” as supported in the specification in at least paragraph [0005] and discussed during applicant initiated interview dated 05/19/2021. However, as the change the scope of the claim, new rejections can be found below. All other rejections under 35 USC § 103 have additionally been maintained and are included below, with minor changes to reflect amendments.


Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
	Claims 1-2, 4-7, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Eade et al. (US Pre-Granted Publication No. US 2012/0121161 A1 hereinafter “Eade”) in view of Hamza et al. (US Patent No. US 8,260,036 B2 hereinafter “Hamza”) further in view of Hoffmann et al (US Pre-Granted Publication No. US 2015/0190925 A1 hereinafter “Hoffmann”).

	Regarding claim 1 Eade discloses:

	A collaborative navigation and mapping subsystem for determining a pose of a platform device, (Eade [0045-0046] [0097] wherein the pose nodes are poses of the robot/vehicle) the collaborative navigation and mapping subsystem comprising one or more non-transitory machine accessible storage media and comprising instructions executable by one or more processors to cause a computing system to: (Eade [0051] [0097] wherein the system includes non-transitory medium to operate the mapping and navigation) construct a map of 2D (Eade [0082] and 3D geo-referenced visual features (Eade [0104] [0168] wherein the landmark data can be 3D)  associated with inertial measurement unit (IMU) tracking data for respective images captured by a … (Eade [0096-0097] wherein the robots include IMU or can use an external IMU from a phone or tablet) … capture images proximate the platform device using a camera and capture corresponding motion measurements of the platform device while capturing the images; (Eade [0096] [0097] wherein the internal sensors use components that make up the IMU (gyro accelerometer etc.) and combines images and data to create a map) extract visual features of the images captured by the camera; (Eade [0111] wherein visual features are used to determine a current position of the robot) match the visual features and track feature information between the images captured by the camera; (Eade [0110-0111] [0121] Fig. 2a-2b wherein the robot reevaluates old/previous features from various angles, i.e. uses current and previous frames to identify features see also [0153] wherein the previous and current image frames are compared to add new landmarks to a map) compare the extracted visual features of the images captured by the camera to the mapped, geo-referenced visual features; (Eade [0110] Fig. 2a-2b wherein the robot reevaluates old/previous features from various angles, i.e. uses current and previous frames to identify features) … determine a current pose for the platform device using pose information associated with a geo-referenced visual image previously captured by the camera of the platform device and relative motion information of the platform device since the capture of the previously captured, geo-referenced visual image, (Eade [0046] [0048] [0097] [0104-0105] wherein the robot mapping consists of landmark and pose nodes, and when a new landmark is marked, a pose/orientation of the robot is recorded, see also [0153] wherein the previous and current image frames are compared to add new landmarks to a map) … and if at least one of the extracted visual features matches a mapped, geo- referenced visual feature, determine a current pose for the platform device using1104849RESPONSE TO FINAL OFFICE ACTION MAILED FEBRUARY 1, 2021 S/N: 16/089,322 pPage 3 of 15ATTY. DKT. NO.: SR17412-2ose information associated with the matched, mapped, geo-referenced visual feature and relative motion information of the platform device since the capture of the matching, extracted visual feature, (Eade [0110-0111] [0121] Fig. 2a-2b wherein the robot reevaluates old/previous features from various angles, i.e. uses current and previous frames to identify features see also [0153] wherein the previous and current image frames are compared to add new landmarks to a map) … 

	Eade does not appear to disclose:

	a plurality of platform devices; or during GPS-denied or GPS-restricted navigation, or if at least one of the extracted visual features of the images captured by the camera since GPS-denied or GPS-restricted navigation does not match a mapped, geo-referenced visual feature, or wherein the relative motion is determined using the captured, corresponding motion measurements; or and relative motion information of the platform device since the capture of the matching, extracted visual feature, wherein the relative motion is determined using the captured, corresponding motion measurements.

	However, in the same field of endeavor of vehicle navigation Hoffman discloses:

	“a plurality of platform devices” (Hoffman [0116] wherein the system includes multiple robots to image a surrounding and interact with objects in the environment based on stored images from multiple robots)



	Additionally and as an alternative Eade does not appear to disclose:

	during GPS-denied or GPS-restricted navigation, or if at least one of the extracted visual features of the images captured by the camera since GPS-denied or GPS-restricted navigation does not match a mapped, geo-referenced visual feature, determine a current pose for the platform device using pose information associated with a geo-referenced visual image previously captured by the camera of the platform device and relative motion information of the platform device since the capture of the previously captured, geo-referenced visual image, wherein the relative motion is determined using the captured, corresponding motion measurements; and if at least one of the extracted visual features matches a mapped, geo- referenced visual feature, determine a current pose for the platform device using1104849RESPONSE TO FINAL OFFICE ACTION MAILED FEBRUARY 1, 2021 S/N: 16/089,322 pPage 3 of 15ATTY. DKT. NO.: SR17412-2ose information associated with the matched, mapped, geo-referenced visual feature and relative motion information of the platform device since the capture of the matching, extracted visual feature, wherein the relative motion is determined using the captured, corresponding motion measurements.



	“during GPS-denied or GPS-restricted navigation,” (Hamza col. 4 lines 21-37 wherein the platform iteration takes a relative position based on raw scene data and video triangulation and position readouts from inertial sensors during GPS denied operation, see also col. 2 lines 26-44) and if at least one of the extracted visual features of the images captured by the camera since GPS-denied or GPS-restricted navigation does not match a mapped, geo-referenced visual feature, determine a current pose for the platform device using pose information associated with a geo-referenced visual image previously captured by the camera of the platform device and relative motion information of the platform device since the capture of the previously captured, geo-referenced visual image, (Hamza col. 4 lines 21-37 wherein the platform iteration takes a relative position based on raw scene data and video triangulation and position readouts from inertial sensors during GPS denied operation) wherein the relative motion is determined using the captured, corresponding motion measurements; (Hamza col. 4 lines 21-37 wherein the platform iteration takes a relative position based on raw scene data and video triangulation and position readouts from inertial sensors during GPS denied operation, see also col. 2 lines 26-44) and if at least one of the extracted visual features matches a mapped, geo-referenced visual feature, determine a current pose for the platform device using1104849RESPONSE TO FINAL OFFICE ACTION MAILED FEBRUARY 1, 2021 S/N: 16/089,322 pPage 3 of 15ATTY. DKT. NO.: SR17412-2ose information associated with the matched, mapped, geo-referenced visual feature and relative motion information of the platform device since the capture of the matching, extracted visual feature, wherein the relative motion is determined using the captured, corresponding motion measurements. (Hamza col. 4 lines 21-37 wherein the platform iteration takes a relative position based on raw scene data and 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the GPS restriction mode of Hamza with the vehicle navigation system of Eade because one of ordinary skill would have been motivated to make this modification in order to allow for a means of accurately mapping and navigating an environment even in situations where GPS positioning would be limited, specifically to avoid obstacles that may be in the area (Hamza col. 4 lines 21-37).

	Regarding claim 2 Eade in view of Hoffman and Hamza discloses all of the limitations of claim 1 and Eade further discloses:

	The collaborative navigation and mapping subsystem of claim 1, wherein constructing the map comprises: for each of … devices: (Eade [0096] wherein the mapping includes a scout and additional entity, and both the VSLAM (visual simultaneous localization and mapping) can be used and updated by this other entity with additional processing to ensure accurate data sharing) capturing respective images proximate the platform device using a respective camera; extracting respective visual features for the captured images; (Eade [0111] wherein visual features are used to determine a current position of the robot) capturing corresponding motion measurements of the platform device during the image capture using a respective IMU device;  32WO 2017/172778PCT/US2017/024554 (Eade [0096] wherein the internal sensors use components that make up the IMU (gyro accelerometer etc.) and combines images and data to create a map) capturing respective GPS measurements for each of the extracted features; (Eade [0096] where the GPS sensor is used to observe the environment) and determining and storing a respective pose for each of the extracted features using the IMU and GPS measurements. (Eade [0046] [0048] [0104-0105] wherein the robot mapping consists of landmark and pose nodes, and when a new landmark is marked, a pose/orientation of the robot is recorded).

	Eade does not appear to disclose:

	a plurality of platform devices

	However, in the same field of endeavor of vehicle navigation Hoffman discloses:

	“a plurality of platform devices” (Hoffman [0116] wherein the system includes multiple robots to image a surrounding and interact with objects in the environment based on stored images from multiple robots)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine multiple robots of Hoffman with the vehicle navigation system of Eade because one of ordinary skill would have been motivated to make this modification in order to allow for a means of mapping an environment with shared images of multiple robots in order to accurately and quickly improve and update the environment with accumulated image data (Hoffman [0116] [0130]).

claim 4 Eade in view of Hoffman and Hamza discloses all of the limitations of claim 1 and Eade further discloses:

	The collaborative navigation and mapping subsystem of claim 1, wherein at least one of feature information for each of the extracted and mapped visual features, IMU measurements for each of the extracted and mapped visual features, and pose information for each of the extracted and mapped visual features is (Eade [0046] [0048] [0104-0105] wherein the robot mapping consists of landmark and pose nodes, and when a new landmark is marked, a pose/orientation of the robot is recorded) shared among at least two of the plurality of platform devices.  (Eade [0095-0096] wherein the mapping includes a scout and additional entity).

	Additionally and as an alternative, Eade does not appear to disclose:

	shared among at least two of the plurality of platform devices.

	However, in the same field of endeavor of vehicle navigation Hoffman discloses:

	“shared among at least two of the plurality of platform devices.” (Hoffman [0116] wherein the system includes multiple robots to image a surrounding and interact with objects in the environment based on stored images from multiple robots)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine multiple robots of Hoffman with the vehicle navigation system of Eade 

	Regarding claim 5 Eade in view of Hamza and Hoffman discloses all of the limitations of claim 1 and Eade further discloses:

	The collaborative navigation and mapping subsystem of claim 1, wherein a match between at least one of the extracted features and at least one of the mapped geo-referenced visual feature is used to establish a loop closure.  (Eade [0037] wherein the similar SLAM system uses looping in order to recognize landmarks).

	Regarding claim 6 Eade discloses:

	A collaborative localization system, comprising: a … platform devices, each of the platform devices comprising: a data radio to share visual feature and pose information among at least two of the … platform devices; a camera to capture images associated with a location of the platform device; (Eade [0096] wherein the mapping includes a scout and additional entity, and the sharing of the map includes alterations to compensate for differences in visual sensors) a GPS to capture position information of the platform device; (Eade [0096] where the GPS sensor is used to observe the environment) an inertial measurement unit (IMU) to capture motion information of the platform device; (Eade [0096] wherein the internal sensors use components  a collaborative navigation and mapping subsystem comprising one or more non-transitory machine accessible storage media and comprising instructions executable by one or more processors to (Eade [0051] wherein the system includes non-transitory medium to operate the mapping and navigation) cause a computing system to: construct a map of 2D (Eade [0082]) and 3D geo-referenced visual features (Eade [0168] wherein the landmark data can be 3D) associated with IMU tracking data for respective images captured by the … platform devices; (Eade [0096] wherein the robots include IMU or can use an external IMU from a phone or tablet) … capture images using the camera and capture corresponding motion measurements of the platform device using the IMU device while capturing the images; (Eade [0096] wherein the internal sensors use components that make up the IMU (gyro, accelerometer, etc.) and combines images and data to create a map) extract features of the images captured by the camera; (Eade [0111] wherein visual features are used to determine a current position of the robot) match the visual features and track feature information between the images captured by the camera; (Eade [0110-0111] [0121] Fig. 2a-2b wherein the robot reevaluates old/previous features from various angles, i.e. uses current and previous frames to identify features see also [0153] wherein the previous and current image frames are compared to add new landmarks to a map) compare the extracted visual features of the images captured by the camera to the mapped geo-referenced visual features; (Eade [0110] Fig. 2a-2b wherein the robot reevaluates old/previous features from various angles, i.e. uses current and previous frames to identify features)1104849 if at least one of the extracted visual features of the images … does not match a mapped geo-referenced visual feature, determine a current pose for the platform device using pose information associated with a geo-referenced visual image previously captured by the camera of the platform device and relative motion information of the platform device since the capture of the previously captured, geo-referenced visual image, wherein the relative motion is determined using the captured, corresponding motion measurements; (Eade [0046] [0048] [0104-0105] wherein the robot mapping consists of landmark and pose nodes, and when a new landmark is marked, a pose/orientation of the robot is recorded see also [0153] wherein the previous and current image frames are compared to add new landmarks to a map) and if at least one of the extracted visual features matches a mapped geo-referenced visual feature, determine a current pose for the platform device using pose information associated with the matched, mapped geo-referenced visual feature and relative motion information of the platform device since the capture of the matching, extracted visual feature, (Eade [0110-0111] [0121] Fig. 2a-2b wherein the robot reevaluates old/previous features from various angles, i.e. uses current and previous frames to identify features see also [0153] wherein the previous and current image frames are compared to add new landmarks to a map) … 

	Eade does not appear to disclose:

	a plurality of platform devices or during GPS-denied or GPS-restricted navigation, or captured by the camera since GPS-denied or GPS-restricted navigation and wherein the relative motion is determined using the captured, corresponding motion measurements.

	However, in the same field of endeavor of vehicle navigation Hoffman discloses:

a plurality of platform devices.” (Hoffman [0116] wherein the system includes multiple robots to image a surrounding and interact with objects in the environment based on stored images from multiple robots)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine multiple robots of Hoffman with the vehicle navigation system of Eade because one of ordinary skill would have been motivated to make this modification in order to allow for a means of mapping an environment with shared images of multiple robots in order to accurately and quickly improve and update the environment with accumulated image data (Hoffman [0116] [0130]).

	Additionally and as an alternative Eade does not appear to disclose:

	during GPS-denied or GPS-restricted navigation, or if at least one of the extracted visual features of the images captured by the camera since GPS-denied or GPS-restricted navigation does not match a mapped, geo-referenced visual feature, determine a current pose for the platform device using pose information associated with a geo-referenced visual image previously captured by the camera of the platform device and relative motion information of the platform device since the capture of the previously captured, geo-referenced visual image, wherein the relative motion is determined using the captured, corresponding motion measurements; and if at least one of the extracted visual features matches a mapped, geo- referenced visual feature, determine a current pose for the platform device using1104849RESPONSE TO FINAL OFFICE ACTION MAILED FEBRUARY 1, 2021 S/N: 16/089,322 pPage 3 of 15ATTY. DKT. NO.: SR17412-2ose information associated with the matched, mapped, geo-referenced visual feature and relative motion information of the platform device since the capture of the matching, extracted visual feature, wherein the relative motion is determined using the captured, corresponding motion measurements.

	However, in the same field of endeavor of vehicle navigation Hamza discloses:

	“during GPS-denied or GPS-restricted navigation,” (Hamza col. 4 lines 21-37 wherein the platform iteration takes a relative position based on raw scene data and video triangulation and position readouts from inertial sensors during GPS denied operation, see also col. 2 lines 26-44) and if at least one of the extracted visual features of the images captured by the camera since GPS-denied or GPS-restricted navigation does not match a mapped, geo-referenced visual feature, determine a current pose for the platform device using pose information associated with a geo-referenced visual image previously captured by the camera of the platform device and relative motion information of the platform device since the capture of the previously captured, geo-referenced visual image, (Hamza col. 4 lines 21-37 wherein the platform iteration takes a relative position based on raw scene data and video triangulation and position readouts from inertial sensors during GPS denied operation) wherein the relative motion is determined using the captured, corresponding motion measurements; (Hamza col. 4 lines 21-37 wherein the platform iteration takes a relative position based on raw scene data and video triangulation and position readouts from inertial sensors during GPS denied operation, see also col. 2 lines 26-44) and if at least one of the extracted visual features matches a mapped, geo-referenced visual feature, determine a current pose for the platform device using1104849RESPONSE TO FINAL OFFICE ACTION MAILED FEBRUARY 1, 2021 S/N: 16/089,322 pPage 3 of 15ATTY. DKT. NO.: SR17412-2ose information associated with the matched, mapped, geo-referenced visual feature and relative motion information of the platform device since the capture of the matching, extracted visual feature, wherein the relative motion is determined using the captured, corresponding motion measurements. (Hamza col. 4 lines 21-37 wherein the platform iteration takes a relative position based on raw scene data and video triangulation and position readouts from inertial sensors during GPS denied operation, see also col. 2 lines 26-44). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the GPS restriction mode of Hamza with the vehicle navigation system of Eade because one of ordinary skill would have been motivated to make this modification in order to allow for a means of accurately mapping and navigating an environment even in situations where GPS positioning would be limited, specifically to avoid obstacles that may be in the area (Hamza col. 4 lines 21-37).

	Regarding claim 7 Eade in view of Hoffman and Hamza discloses all of the limitations of claim 6 and further discloses:

	The collaborative localization system of claim 6, wherein the collaborative navigation and mapping subsystem comprises: a visual odometry module to match features and track feature information between a previous frame and the current frame of the images captured by the camera; (Eade [0187] wherein the land marking includes odometry between the views see also [0153] wherein the previous and current image frames are compared to add new landmarks to a map) a landmark matching module to compare the extracted features to the stored geo-referenced visual features; (Eade [0050] wherein matches in the camera are used to determine if … to determine the pose for the platform device.  (Eade [0050] wherein matches in the camera are used to determine if the position of the landmark is correct).

  	Eade does not appear to disclose:

	and an inference module 

	However, in the same field of endeavor of vehicle navigation Hamza discloses:

	“and an inference module” (Hamza col. 4-5 lines 56-4 wherein interference bands by a camera pattern is determined to be equivalent to the inference module (mapping module [0041]))

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the inference module of Hamza with the vehicle navigation system of Eade because one of ordinary skill would have been motivated to make this modification in order to allow for a means of accurately mapping and navigating an environment even in situations such as low lighting and correctly identify features or targets based on visual information (Hamza col. 4-5 lines 56-4).

	Regarding claim 9 Eade in view of Hoffman Hamza discloses all of the limitations of claim 7 and Eade further discloses:

The collaborative localization system of claim 7, wherein the collaborative navigation and mapping subsystem comprises: a sensor processing module to pre-process sensor measurements to be communicated (Eade [0094-0096] wherein the differences in sensors i.e. heights of cameras is processed to accommodate the differences i.e. when the cameras are attached at different heights the images are processed to accommodate for differences) …

	Eade does not appear to disclose:

	to the inference module 

	However, in the same field of endeavor of vehicle navigation Hamza discloses:

	“to the inference module” (Hamza col. 4-5 lines 56-4 wherein interference bands by a camera pattern is determined to be equivalent to the inference module (mapping module [0041]))

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the inference module of Hamza with the vehicle navigation system of Eade because one of ordinary skill would have been motivated to make this modification in order to allow for a means of accurately mapping and navigating an environment even in situations such as low lighting and correctly identify features or targets based on visual information (Hamza col. 4-5 lines 56-4).

	Regarding claim 12 Eade discloses:

	A method for determining a pose of a platform device, comprising: during GPS-denied or GPS-restricted navigation, capturing images proximate the platform device using a camera (Eade [0096] wherein the mapping includes a scout and additional entity, and the sharing of the map includes alterations to compensate for differences in visual sensors) and capturing corresponding motion measurements of the platform device while capturing the images; (Eade [0096] wherein the internal sensors use components that make up the IMU (gyro, accelerometer, etc.) and combines images and data to create a map) extracting features of the images captured by the camera; (Eade [0111] wherein visual features are used to determine a current position of the robot) 1104849matching features and tracking feature information between the images captured by the camera; (Eade [0110-0111] [0121] Fig. 2a-2b wherein the robot reevaluates old/previous features from various angles, i.e. uses current and previous frames to identify features see also [0153] wherein the previous and current image frames are compared to add new landmarks to a map) comparing the extracted features of the images captured by the camera to previously mapped geo-referenced visual features from a … platform devices; (Eade [0110] Fig. 2a-2b wherein the robot reevaluates old/previous features from various angles, i.e. uses current and previous frames to identify features)  if at least one of the extracted features … does not match a mapped geo- referenced visual feature, determining a current pose for the platform device using IMU measurements propagated from a location of a capture of a previous frame having an associated pose information associated with a geo-referenced visual image previously captured by the camera of the platform device and relative motion information capture of the previously captured, geo-referenced visual image, wherein the relative motion is determined using the captured, corresponding motion measurements; (Eade [0046] [0048] [0104-0105]   and if at least one of the extracted features matches a mapped geo-referenced visual feature, determining a current pose for the platform device using pose information associated with the matched, mapped geo-referenced visual feature and relative motion information (Eade [0110-0111] [0121] Fig. 2a-2b wherein the robot reevaluates old/previous features from various angles, i.e. uses current and previous frames to identify features see also [0153] wherein the previous and current image frames are compared to add new landmarks to a map)  … 
	Eade does not appear to disclose:

	a plurality of platform devices or during GPS-denied or GPS-restricted navigation, or captured by the camera since GPS-denied or GPS-restricted navigation and wherein the relative motion is determined using the captured, corresponding motion measurements.

	However, in the same field of endeavor of vehicle navigation Hoffman discloses:

	“a plurality of platform devices.” (Hoffman [0116] wherein the system includes multiple robots to image a surrounding and interact with objects in the environment based on stored images from multiple robots)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine multiple robots of Hoffman with the vehicle navigation system of Eade 

	Additionally and as an alternative Eade does not appear to disclose:

	during GPS-denied or GPS-restricted navigation, or if at least one of the extracted visual features of the images captured by the camera since GPS-denied or GPS-restricted navigation does not match a mapped, geo-referenced visual feature, determine a current pose for the platform device using pose information associated with a geo-referenced visual image previously captured by the camera of the platform device and relative motion information of the platform device since the capture of the previously captured, geo-referenced visual image, wherein the relative motion is determined using the captured, corresponding motion measurements; and if at least one of the extracted visual features matches a mapped, geo- referenced visual feature, determine a current pose for the platform device using1104849RESPONSE TO FINAL OFFICE ACTION MAILED FEBRUARY 1, 2021 S/N: 16/089,322 pPage 3 of 15ATTY. DKT. NO.: SR17412-2ose information associated with the matched, mapped, geo-referenced visual feature and relative motion information of the platform device since the capture of the matching, extracted visual feature, wherein the relative motion is determined using the captured, corresponding motion measurements.

	However, in the same field of endeavor of vehicle navigation Hamza discloses:

during GPS-denied or GPS-restricted navigation,” (Hamza col. 4 lines 21-37 wherein the platform iteration takes a relative position based on raw scene data and video triangulation and position readouts from inertial sensors during GPS denied operation, see also col. 2 lines 26-44) and if at least one of the extracted visual features of the images captured by the camera since GPS-denied or GPS-restricted navigation does not match a mapped, geo-referenced visual feature, determine a current pose for the platform device using pose information associated with a geo-referenced visual image previously captured by the camera of the platform device and relative motion information of the platform device since the capture of the previously captured, geo-referenced visual image, (Hamza col. 4 lines 21-37 wherein the platform iteration takes a relative position based on raw scene data and video triangulation and position readouts from inertial sensors during GPS denied operation) wherein the relative motion is determined using the captured, corresponding motion measurements; (Hamza col. 4 lines 21-37 wherein the platform iteration takes a relative position based on raw scene data and video triangulation and position readouts from inertial sensors during GPS denied operation, see also col. 2 lines 26-44) and if at least one of the extracted visual features matches a mapped, geo-referenced visual feature, determine a current pose for the platform device using1104849RESPONSE TO FINAL OFFICE ACTION MAILED FEBRUARY 1, 2021 S/N: 16/089,322 pPage 3 of 15ATTY. DKT. NO.: SR17412-2ose information associated with the matched, mapped, geo-referenced visual feature and relative motion information of the platform device since the capture of the matching, extracted visual feature, wherein the relative motion is determined using the captured, corresponding motion measurements. (Hamza col. 4 lines 21-37 wherein the platform iteration takes a relative position based on raw scene data and video triangulation and position readouts from inertial sensors during GPS denied operation, see also col. 2 lines 26-44). 



	Regarding claim 13 Eade in view of Hoffman and Hamza disclose all of the limitations of claim 12 and Eade further discloses:

	The method of claim 12, wherein the previously mapped geo-referenced visual features from a … devices comprise a map of previously stored geo-referenced visual features and the construction of the map comprises: for each of the … platform devices: (Eade [0096] wherein the mapping includes a scout and additional entity) capturing respective images proximate the platform device using a respective camera; extracting respective visual features for the captured images; (Eade [0111] wherein visual features are used to determine a current position of the robot) capturing corresponding motion measurements of the platform device during the image capture using a respective IMU device; Eade [0096] wherein the internal sensors use components that make up the IMU (gyro accelerometer etc.) and combines images and data to create a map.) capturing respective GPS measurements for each of the extracted features; (Eade [0096] where the GPS sensor is used to observe the environment) and determining and storing a pose for each of the extracted features using the IMU and GPS measurements.  (Eade [0046] [0048] [0104-
	Eade does not appear to disclose:

	 plurality of platform devices

	However, in the same field of endeavor of vehicle navigation Hoffman discloses:

	“plurality of platform devices.” (Hoffman [0116] wherein the system includes multiple robots to image a surrounding and interact with objects in the environment based on stored images from multiple robots)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine multiple robots of Hoffman with the vehicle navigation system of Eade because one of ordinary skill would have been motivated to make this modification in order to allow for a means of mapping an environment with shared images of multiple robots in order to accurately and quickly improve and update the environment with accumulated image data (Hoffman [0116] [0130]).

	Regarding claim 14 Eade in view of Hoffman and Hamza discloses all of the limitations of claim 12 and further discloses:

	The method of claim 12, comprising sharing at least one of feature information for each of the extracted and mapped visual features, IMU measurements for each of the extracted and mapped visual features, and pose information for each of the extracted and mapped visual features is (Eade [0046] [0048] [0104-0105] wherein the robot mapping consists of landmark and pose nodes, and when a new landmark is marked, a pose/orientation of the robot is recorded) shared among at least two of the …  platform devices. (Eade [0096] wherein the mapping includes a scout and additional entity).

	Eade does not appear to disclose:

	 plurality of platform devices

	However, in the same field of endeavor of vehicle navigation Hoffman discloses:

	“plurality of platform devices.” (Hoffman [0116] wherein the system includes multiple robots to image a surrounding and interact with objects in the environment based on stored images from multiple robots)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine multiple robots of Hoffman with the vehicle navigation system of Eade because one of ordinary skill would have been motivated to make this modification in order to allow for a means of mapping an environment with shared images of multiple robots in order to .

	Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Eade and Hoffman and Hamza as applied to claims 1 and 7 above, and further in view of Gotoh et al (US Pre-Granted Publication No. US 2017/0012812 A1 hereinafter “Gotoh”).

	Regarding claim 3 Eade in view of Hoffman and Hamza discloses all of the limitations of claim 1 and Eade further discloses:

	The collaborative navigation and mapping subsystem of claim 1, wherein the pose is determined for the platform device (Eade [0096] wherein the mapping includes a scout and additional entity) …

	Eade does not appear to disclose:

	using a short-term smoother and a long-term smoother.

	However, in the same field of endeavor of vehicle navigation Gotoh discloses:

	“using a short-term smoother and a long-term smoother.” (Gotoh [0155] wherein the mapping system recognizes both long and short term changes to optimize the data based on the available information.

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the smoother of Gotoh with the vehicle navigation system of Eade and Hamza because one of ordinary skill would have been motivated to make this modification in order to allow for an optimization method that is able to identify the best method for processing different scenarios and further improving the operation of the mapping system (Gotoh [0155]).

	Regarding claim 8 Eade in view of Hoffman and Hamza discloses all of the limitations of claim 7 and further discloses:

	The collaborative localization system of claim 7, wherein … an outlier rejection module to evaluate a quality of data from sensors to an expected performance and to an estimated navigation solution; (Eade [0135-0136] wherein the outlier data is considered unreliable and is repeated to remove the outlier) and a sensor selection module which receives data from the outlier rejection module to automatically select sensors that gives a best navigation solution. (Eade [0148] wherein the system automatically selects the images that are needed for the mapping of the environment).

	Eade does not appear to disclose:

	the inference module comprises: or a short-term smoother to provide initial pose estimates; a long-term smoother to provide slower pose estimates for visual features of the map; 

	However, in the same field of endeavor or vehicle navigation Hamza disclose:

	“the inference module” (Hamza col. 4-5 lines 56-4 wherein interference bands by a camera pattern is determined to be equivalent to the inference module (mapping module [0041]))

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the inference module of Hamza with the vehicle navigation system of Eade because one of ordinary skill would have been motivated to make this modification in order to allow for a means of accurately mapping and navigating an environment even in situations such as low lighting and correctly identify features or targets based on visual information (Hamza col. 4-5 lines 56-4).

	Additionally, Eade in view of Hamza do not appear to disclose:

	a short-term smoother to provide initial pose estimates; a long-term smoother to provide slower pose estimates for visual features of the map;

	However, in the same field of endeavor of vehicle navigation Gotoh discloses:

	“a short-term smoother to provide initial pose estimates; a long-term smoother to provide slower pose estimates for visual features of the map;” (Gotoh [0155] wherein the mapping system recognizes both long and short term changes to optimize the data based on the available information.

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the smoother of Gotoh with the vehicle navigation system of Eade and Hamza because one of ordinary skill would have been motivated to make this modification in order to allow for an optimization method that is able to identify the best method for processing different scenarios and further improving the operation of the mapping system (Gotoh [0155]).

	Claims 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eade and Hoffman and Hamza as applied to claims 6 and 14 above, and further in view of Moeglein et al. (US Pre-Granted Publication No. US 2015/0094089 A1 hereinafter “Moeglein”).


	Regarding claim 10 Eade in view of Hoffman and Hamza discloses all of the limitations of claim 6 and Eade further discloses:

	The collaborative localization system of claim 6, wherein the camera comprises at least one of a stereo camera (Eade [0108] wherein the camera is stereoscopic) …

	Eade does not appear to disclose 

	and a monocular camera. 

	However, in the same field of endeavor of vehicle navigation Moeglein discloses:

	“and a monocular camera.” (Moeglein [0051]).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the monocular camera of Moeglein with the vehicle navigation system of Eade because one of ordinary skill would have been motivated to make this modification in order to allow for an additional means of imaging that is both accurate and robust during mapping operations (Moeglein [0051]).

	Regarding claim 11 Eade in view of Hoffman and Hamza disclose all of the limitations of claim 6 and Eade further discloses:

	The collaborative localization system of claim 6, comprising sensors including at least one of a … odometer (Eade [0187] wherein the land marking includes odometry between the views) … for providing measurements to the collaborative navigation and mapping subsystem for determining a pose for a respective platform. (Eade [0050] wherein matches in the camera are used to determine if the position of the landmark is correct)

	Eade does not appear to disclose:

	a barometer or and magnetometer

	However in the same field of endeavor of vehicle navigation Moeglein discloses:

	“a barometer,” and “and [a] magnetometer” (Moeglein [0034] [0037] [0039] [0129]).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the monocular camera of Moeglein with the vehicle navigation system of Eade because one of ordinary skill would have been motivated to make this modification in order to allow for accurate mapping and additional information during operation (Moeglein [0034]).

	Regarding claim 15 Eade in view of Hoffman and Hamza discloses all of the limitations of claim 14 but Eade does not appear to disclose:

	wherein a match between features of the at least two of the plurality of platform devices is used to establish a loop closure.

	However, in the same field of endeavor of vehicle navigation Hoffman discloses:

	“plurality of platform devices.” (Hoffman [0116] wherein the system includes multiple robots to image a surrounding and interact with objects in the environment based on stored images from multiple robots)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine multiple robots of Hoffman with the vehicle navigation system of Eade because one of ordinary skill would have been motivated to make this modification in order to 

	Additionally, Eade and Hoffman do not appear to disclose:

	wherein a match between features of the at least two of the plurality of platform devices is used to establish a loop closure

	However, in the same field of endeavor of vehicle navigation Moeglein discloses:

	“wherein a match between features of the at least two of the plurality of platform devices is used to establish a loop closure.” (Moeglein [0099] wherein the operation requires multiple walks through the same area in order to close the loop i.e. a match between current and previous visuals).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the loop closure status of Moeglein with the vehicle navigation system of Eade because one of ordinary skill would have been motivated to make this modification in order to allow for a more accurate mapping operation due to the need for confirming information between current and previous photos (Moeglein [0099]).


Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120081248 A1 discloses a plurality of platforms operating in a GPS denied location
US 20160327395 A1 discloses a vision aided inertial navigation system for GPS-denied navigation

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664